UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-7308


BERNARD MURPHY,

                   Petitioner - Appellant,

             v.

GEORGE T. HAGAN, Warden, Allendale Correctional Institution,

                   Respondent – Appellee,

             and

WARDEN OF ALLENDALE CORRECTIONAL INSTITUTION,

                   Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:08-cv-02432-HMH)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Murphy, Appellant Pro Se. Samuel Creighton Waters,
Assistant  Attorney General,  Donald John  Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bernard Murphy seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2006) petition.                          We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

               Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        This appeal period

is “mandatory and jurisdictional.”                        Browder v. Dir., Dep’t of

Corr.,       434    U.S.   257,    264       (1978)      (quoting      United   States   v.

Robinson, 361 U.S. 220, 229 (1960)).

               The district court’s order was entered on the docket

on    June    11,     2009.    The       notice     of    appeal    was   filed,   at    the

earliest, on July 14, 2009. *                   Because Murphy failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                            We dispense with

oral       argument    because         the    facts      and   legal    contentions      are

adequately         presented      in    the    materials       before     the   court    and

argument would not aid the decisional process.

                                                                                DISMISSED

       *
           See Houston v. Lack, 487 U.S. 266 (1988).


                                                2